DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/IN2019/050350, filed 02 May 2019; and claims benefit of foreign priority document INDIA IN201811016541, filed 02 May 2018; this foreign priority document is in English.

Claims 1-5 are pending in the current application and are examined on the merits herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA on 02 May 2018. It is noted, however, that applicant has not filed a certified copy of the INDIA IN201811016541 application as required by 37 CFR 1.55.
A certified copy of the INDIA IN201811016541 application has been retrieved from the WIPO and made of record herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a "process for the preparation of essential oil modified nanocellulose" comprising the steps "f) adding borane dimethylsulfide (BH3-SMe2) or BH3 into essential oil solution in solvent..." and step "g) cooling the reaction mixture of step (f) ... adding the base sodium hydroxide (NaOH) and H2O2 into reaction mixture ... to obtain 4-(3-hydroxypropyl)-2-methoxyphenol; ..." Claim 2 recites "the essential oil is selected from the group consisting of eugenic acid (eugenol), caffeic acid, sinapic acid, tannic acid, ferulic acid or p-coumaric acid and vanillin." This recitation in claim 2 suggests that the essential oil is not required to be eugenol. The application as published in Example 4 at page 5, paragraph 0094 describes the preparation of 4-(3-hydroxypropyl)-2-methoxyphenol from eugenol as recited in claim 1 step g). van Zyl et al. (Journal of Essential Oil Research, 2006, 18:sup1, p129-133, cited in PTO-892) teaches essential oil constituents belong to a variety of different chemical classes with different structures and different functional groups, such as alcohols, esters, ketons, phenols, and terpene hydrocarbons. (page 130, table 1) The instant specification does not clearly redefine the term "essential oil" to limit it to certain chemical structure. This claim language renders the claim indefinite because it is unclear if the recited "essential oil" requires the component of eugenol, or alternatively how an essential oil which may 
Claim 1 at step f) recites "adding borane dimethylsulfide (BH3-SMe2) or BH3 into essential oil solution in solvent preferably tetrahydrofuran (THF)..." (emphasis added) The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 3 depends from claim 1 and recites "wherein the base is sodium hydroxide." Claim 1 at explicitly recites at step a) "a base" and at step g) "the base sodium hydroxide (NaOH)". Claim 1 at step e) recites "adjusting the pH of the reaction mixture to 10-11", which may involve the use of a base to adjust the pH. The langauge of claim 3 renders the claim indefinite because it is unclear which reference in claim 1 provides antecedent basis for the limitation recited in claim 3.
Claim 5 recites "A composite for edible coatings comprising the essential oil modified nanocellulose as obtained by the process as claimed in claim 1, wherein the composite shows antimicrobial effect and the essential oil does not leach out from the nanocellulose." As detailed above, it is unclear if the essential oil is required to be eugenol or a particular essential oil component similar to eugenol so that it can be reacted according to step g to obtain 4-(3-hydroxypropyl)-2-methoxyphenol, and then produce the nanocellulose modified by 4-(3-hydroxypropyl)-2-methoxyphenol. Further, 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art is Shinoda et al. (Biomacromolecules, 2012, 13, p842-849, provided by Applicant in IDS mailed 04 Nov 2020) 
Shinoda et al. teaches the method of TEMPO-mediated oxidation of wood cellulose nanofibrils. (page 842, abstract; page 843, left column, paragraph 3) 
Shinoda et al. does not specifically disclose the method for the preparation of essential oil modified nanocellulose comprising the steps of e)-i). (instant claim 1)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Shinoda et al. in order to prepare essential oil modified nanocellulose having the structural features of the instant invention as claimed. The closest prior art does not teach or provide guidance for preparing essential oil modified nanocellulose from the method taught by Shinoda et al. 

Conclusion
No claim is currently in condition for allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623